UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6356



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DOUGLAS HAYTH BREWBAKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CR-00-77-7)


Submitted:   May 28, 2002                     Decided:   June 6, 2002


Before WIDENER, WILKINS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Hayth Brewbaker, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas Hayth Brewbaker appeals the district court’s order

denying his request to stop the Bureau of Prisons from collecting

his court-ordered restitution, which was agreed to in his plea

agreement.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm the district court’s order.     See

United States v. Brown, 232 F.3d 399, 403-06 (4th Cir. 2000).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2